122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard H. MUTCH, Plaintiff-Appellant,v.Anne NORIS;  Mary Ellen Hudgins, Defendants-Appellees.
No. 95-36123.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Western District of Washington Carolyn R. Dimmick, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Richard H. Mutch, a Washington state prisoner, appeals pro se the district court's order dismissing as frivolous Mutch's 42 U.S.C. § 1983 complaint against a Clerk/Staff Attorney of the Washington State Court of Appeals and an Appellate Court Commissioner of the same court.


3
The appellees are immune from suit for damages under Section 1983.  See generally Moore v. Brewster, 96 F.3d 1240, 1244 (applying absolute judicial immunity to certain court employees "who perform functions closely associated with the judicial process" notwithstanding allegations of a judicial conspiracy with one party to rule against another).  Accordingly, we dismiss this appeal pursuant to 42 U.S.C. § 1915(e)(2) (as amended by the Prison Litigation Reform Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321).  See Marks v. Solcum, 98 F.3d 494 (9th Cir.1996) (per curiam) (applying to appeals pending before April 26, 1996 amended section 1915(e)(2), which requires the court of appeals to dismiss sua sponte an in forma pauperis prisoner appeal if the case seeks monetary relief from a defendant immune from such relief).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3